         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


HORACE PARKER,
                      Plaintiff,
               v.                                            Case No. 1:20-cv-2655-JGK
CHASE BANK USA, NATIONAL ASSOCIATION
and EXPERIAN INFORMATION SOLUTIONS,
INC.,

                     Defendants.




                            STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by and between Plaintiff Horace Parker (“Plaintiff”) and

Defendants Experian Information Solutions, Inc. (“Experian”) and JPMorgan Chase Bank, N.A.,

incorrectly named as Chase Bank USA, N.A. (“JPMorgan Chase”) (collectively, the “Parties”),

through their respective attorneys of record, as follows:

       WHEREAS, documents and information have been and may be sought, produced or

exhibited by and among the Parties to this action relating to trade secrets, confidential research,

development, technology or other proprietary information belonging to the Defendants, and/or

personal income, credit and other confidential information of Plaintiff; and

       THEREFORE, an Order of this Court protecting such confidential information shall be

and hereby is made by this Court on the following terms:

       1.      This Stipulated Protective Order (“Protective Order”) shall govern the use,

handling and disclosure of all documents, testimony or information produced or given in this
           Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 2 of 10



action which are designated to be subject to this Protective Order in accordance with the terms

hereof.

          2.   Any Party or non-party producing or filing documents or other materials in this

action (the “Producing Party”) may designate such materials and the information contained

therein subject to this Protective Order by typing or stamping on the front of the document, or on

the portion(s) of the document for which confidential treatment is designated, “Confidential.”

          3.   If a Producing Party believes in good faith that, despite the provisions of this

Protective Order, there is a substantial risk of identifiable harm to the Producing Party if

particular documents it designates as “Confidential” are disclosed to all other Parties or non-

parties to this action, the Producing Party may designate those particular documents as

“Confidential—Attorneys’ Eyes Only.”

          4.   Within ten (10) business days following receipt of the transcript by the party

deposed or its/his counsel, such party shall designate in writing for the adversary those portions

of the transcript which shall be designated Confidential Information or Attorney's Eyes Only.

Any party may also designate the testimony of its own witness during a deposition as

Confidential Information or Attorney's Eyes Only by so indicating on the record at the

deposition. The court reporter shall mark the face of the affected pages of the transcript

accordingly.

          5.   In the course of a deposition at which persons are present to whom Confidential

Information may not be disclosed (see Paragraphs 8 and 9 below), the party or its/his counsel

shall state on the record prior to using any Confidential Information that the information about to

be used is confidential, so as to give the producing party the opportunity to object to the use of




                                                  2
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 3 of 10



such Confidential Information in the presence of such persons or to assert any other rights or

objections with respect thereto.

        6.     To the extent any motions, briefs, pleadings, deposition transcripts, or other

papers to be filed with the Court incorporate documents or information subject to this Protective

Order, the Party filing such papers shall designate such materials, or portions thereof, as

“Confidential,” or “Confidential—Attorneys’ Eyes Only” and shall file them with the clerk

under seal; provided, however, that a copy of such filing having the confidential information

deleted therefrom may be made part of the public record. Any Party filing any document under

seal must also comply with Judge Koeltl’ s Individual Motion Practice and Rules for filing under

seal.

        7.     All documents, transcripts, or other materials subject to this Protective Order, and

all information derived therefrom (including, but not limited to, all testimony given in a

deposition, declaration or otherwise, that refers, reflects or otherwise discusses any information

designated “Confidential” or “Confidential—Attorneys’ Eyes Only”) hereunder, shall not be

used, directly or indirectly, by any person, including the other Defendants, for any business,

commercial or competitive purposes or for any purpose whatsoever other than solely for the

preparation for and trial of this action in accordance with the provisions of this Protective Order.

        8.     Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice,

any document, transcript or pleading given “Confidential” treatment under this Protective Order,

and any information contained in or derived from any such materials (including but not limited

to, all deposition testimony that refers to, reflects or otherwise discusses any information

designated “Confidential” hereunder) may not be disclosed other than in accordance with this




                                                 3
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 4 of 10



Protective Order and may not be disclosed to any person other than: (a) the Court and Court

personnel; (b) Parties to this litigation; (c) counsel for the Parties, whether retained outside

counsel or in-house counsel and employees of counsel assigned to assist such counsel in the

preparation of this litigation; (d) fact witnesses subject to a proffer to the Court or a stipulation

of the Parties that such witnesses need to know such information; (e) present or former

employees of the Producing Party in connection with their depositions in this action (provided

that no former employees shall be shown documents prepared after the date of his or her

departure); (f) court reporters, their staffs, and professional vendors to whom disclosure is

reasonably necessary for this litigation and who have signed the “Declaration of

Compliance” (Exhibit A) and (g) experts specifically retained as consultants or expert witnesses

in connection with this litigation.    9.      Except with the prior written consent of the individual or entity designating a


document or portions of a document as “Confidential—Attorneys’ Eyes Only,” or pursuant to

prior Order after notice, any document, transcript or pleading given “Confidential—Attorneys’

Eyes Only” treatment under this Protective Order, and any information contained in or derived

from any such materials (including but not limited to, all deposition testimony that refers to,

reflects or otherwise discusses any information designated “Confidential—Attorneys’ Eyes

Only” hereunder) may not be disclosed other than in accordance with this Protective Order and

may not be disclosed to any person other than: (a) a Party’s retained outside counsel of record in

this action, as well as employees of said outside counsel to whom it is reasonably necessary to

disclose the information for this litigation and who have signed the “Declaration of Compliance”

that is attached hereto as Exhibit A; (b) experts specifically retained as consultants or expert

witnesses in connection with this litigation who have signed the “Declaration of Compliance”

(Exhibit A); (c) the Court and Court personnel; (d) court reporters, their staffs, and professional




                                                   4
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 5 of 10



vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

“Declaration of Compliance” (Exhibit A); and (e) the author of the document or the original

source of the information.

       10.     Documents produced pursuant to this Protective Order shall not be made available

to any person designated in Subparagraph 8(g) or 9(b) unless he or she shall have first read this

Protective Order, agreed to be bound by its terms, and signed the attached “Declaration of

Compliance” (Exhibit A).

       11.     All persons receiving any or all documents produced pursuant to this Protective

Order shall be advised of their confidential nature. All persons to whom confidential

information and/or documents are disclosed are hereby enjoined from disclosing same to any

person except as provided herein, and are further enjoined from using same except in the

preparation for and trial of the above-captioned action between the named Parties thereto. No

person receiving or reviewing such confidential documents, information or transcript shall

disseminate or disclose them to any person other than those described above in Paragraph 8 and

Paragraph 9 and for the purposes specified, and in no event shall such person make any other use

of such document or transcript.

       12.     In the event that any person having possession, custody or control of any

Confidential Information receives any subpoena, process or order (“Process”) to produce such

information, from any person who is not a party, such person shall (1) notify telephonically and

by mail counsel of record for the Parties, (2) furnish a copy of said Process to counsel of record

for the Parties, and (3) cooperate, in good faith, with respect to all reasonable procedures sought

to be pursued by Plaintiff and/or Defendants with respect to the Process. Said notice shall be

given as soon as practicable to permit action by any affected party, but in no event later than




                                                 5
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 6 of 10



seven (7) days of the receipt of the Process. The person receiving the Process shall be entitled to

comply with it except to the extent an order is entered modifying or quashing the Process. The

person responding to the Process shall not be subject to sanctions for violating this Stipulation

and Order if that person is ordered by a Court to respond to said Process or none of the parties

hereto moves to quash or modify said process prior to the date that a response to said Process is

due.

        13.     If, as a result of inadvertence or other excusable reason, a party or witness has

heretofore produced or disseminated a document or information or hereafter produces a

document containing Confidential Information without designating that document as

Confidential, the party or witness shall preserve the Confidential designation by informing the

party or parties to whom he, she or it has produced such document of the identification or

number(s) of the document they desire to designate as Confidential. Such document shall be

treated as Confidential Information pursuant to this Stipulation from and after the date the

receiving party or parties receive such designation.

        14.     Nothing in this Protective Order shall prevent a Party from using at trial any

information or materials designated “Confidential” or “Confidential—Attorneys’ Eyes Only.”

        15.     This Protective Order has been agreed to by the Parties to facilitate discovery and

the production of relevant evidence in this action. Neither the entry of this Protective Order, nor

the designation of any information, document, or the like as “Confidential,” or “Confidential—

Attorneys’ Eyes Only,” nor the failure to make such designation, shall constitute evidence with

respect to any issue in this action.

        16.     Within sixty (60) days after the final termination of this litigation, all documents,

transcripts, or other materials afforded confidential treatment pursuant to this Protective Order,




                                                  6
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 7 of 10



including any extracts, summaries or compilations taken therefrom, but excluding any materials

which in the good faith judgment of counsel are work product materials, shall be returned to the

Producing Party.

        17.     In the event that any Party to this litigation disagrees at any point in these

proceedings with any designation made under this Protective Order, the Parties shall first try to

resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the

Party objecting to the designation may seek appropriate relief from this Court. During the

pendency of any challenge to the designation of a document or information, the designated

document or information shall continue to be treated as “Confidential” or “Confidential—

Attorneys’ Eyes Only” subject to the provisions of this Protective Order.

        18.     Nothing herein shall affect or restrict the rights of any Party with respect to its

own documents or to the information obtained or developed independently of documents,

transcripts and materials afforded confidential treatment pursuant to this Protective Order.

        19.     The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

    20. This Order is not binding on the Court or Court personnel. The Court reserves the right to amend
    this Order at any time.




                                                   7
               Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 8 of 10



Dated:        June 25, 2020              Respectfully submitted,

                                         /s/ Juliana S. Clay
                                         Juliana S. Clay
                                         JONES DAY
                                         250 Vesey Street
                                         New York, NY 10281-1047
                                         Telephone: 212-326-7881
                                         Email: jclay@jonesday.com

                                         Attorney for Defendant
                                         Experian Information Solutions, Inc.

Dated:        June 25, 2020              Respectfully submitted,

                                        /s/ Christopher B. Turcotte
                                        Christopher B. Turcotte
                                        THE LAW OFFICE OF CHRISTOPHER B.
                                        TURCOTTE, P.C.
                                        575 Madison Avenue, Suite 1006
                                        New York, NY 10022
                                        Telephone: (212) 937-8499
                                        cturcotte@cbtlaw.com

                                         Attorney for Defendant
                                         JPMorgan Chase Bank, N.A.

Dated:        June 25, 2020              Respectfully submitted,

                                        /s/ Kenny G. Oh
                                        Kenny G. Oh
                                        LAW OFFICES OF ROBERT S. GITMEID &
                                        ASSOCIATES, PLLC
                                        30 Wall Street, 8th Floor #741
                                        New York, NY 10005
                                        Telephone: (866) 249-1137
                                        kenny.o@gitmeidlaw.com

                                        Attorney for Plaintiff
                                        Horace Parker


     IT IS SO ORDERED.

     Dated:              26 2020
                   June __,                            /s/ John G. Koeltl
                                               Honorable John G. Koeltl, U.S.D.J.



                                               8
         Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 9 of 10



                                            EXHIBIT A

                             DECLARATION OF COMPLIANCE

       I, _____________________________________, declare as follows:

       1.      My address is ________________________________________________.

       2.      My present employer is ________________________________________.

       3.      My present occupation or job description is _________________________.

       4.      I have received a copy of the Protective Order entered in this action on

_______________, 20___.

       5.      I have carefully read and understand the provisions of this Protective Order.

       6.      I will comply with all provisions of this Protective Order.

       7.      I will hold in confidence, and will not disclose to anyone not qualified under the

Protective Order, any information, documents or other materials produced subject to this

Protective Order.

       8.      I will use such information, documents or other materials produced subject to this

Protective Order only for purposes of this present action.

       9.      Upon termination of this action, or upon request, I will return and deliver all

information, documents or other materials produced subject to this Protective Order, and all

documents or things which I have prepared relating to the information, documents or other

materials that are subject to the Protective Order, to my counsel in this action, or to counsel for

the Party by whom I am employed or retained or from whom I received the documents.

       10.     I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

Protective Order in this action.




                                                  1
        Case 1:20-cv-02655-JGK Document 17 Filed 06/26/20 Page 10 of 10



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this ____ day of _____________, 20__, at __________________.




                                                 _______________________________________
                                                 QUALIFIED PERSON




                                                2
